 M. Christie Helmer, OSB No. 743400
 chris.helmer@millernash.com
 Ian M. Christy, OSB No. 160116
 ian.christy@millernash.com
 MILLER NASH GRAHAM & DUNN LLP
 3400 U.S. Bancorp Tower
 111 S.W. Fifth Avenue
 Portland, Oregon 97204
 Telephone: 503.224.5858
 Facsimile: 503.224.0155

 Attorneys for Plaintiff Dry Bulk Singapore Pte. Ltd.

 (additional counsel listed on signature page)



                            IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

 DRY BULK SINGAPORE PTE. LTD.,

                       Plaintiff,                 No. 3:19-CV-01671-BR
       vs.                                        Admiralty
 AMIS INTEGRITY S.A. in personam and              PLAINTIFF DRY BULK SINGAPORE
 M/V AMIS INTEGRITY (IMO 9732412) her             PTE. LTD.’S AMENDED MOTION FOR
 engines, freights, apparel, appurtenances,       LEAVE TO AMEND THE VERIFIED
 tackle, etc., in rem.,                           COMPLAINT
                       Defendants.



                                        LR 7-1 CERTIFICATE

        In compliance with Local Rule 7-1, the parties made a good faith effort through

telephone conference and then email to discuss whether Plaintiff’s motion for leave to file an

amended verified complaint would be unopposed by Defendants. Despite the good faith efforts

of counsel, the parties have not been able to resolve this dispute. The parties have submitted a
 Page 1 -        PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                 FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
proposed expedited briefing schedule to the Court to address the current motion. See ECF 105.

This motion now follows.

                                             MOTION

        Plaintiff Dry Bulk Singapore Pte. Ltd. (hereinafter “Plaintiff’ or “Dry Bulk”) respectfully

submits this Amended Motion for Leave to Amend the Verified Complaint in accordance with

Fed. R. Civ. P. 15 and Local Rule 15-1. A copy of the proposed Amended Verified Complaint

(the “AVC”) is attached as Exhibit A to this motion.1

                                   LEGAL MEMORANDUM

I.      INTRODUCTION

        Dry Bulk seeks leave to amend its Verified Complaint to add three necessary and

important parties to this litigation, add a claim of alter ego / veil piercing against and between

Defendant Amis Integrity, S.A. (“Amis”) and the Wisdom Entities (defined below), and to

update the factual allegations in support of the underlying claims.

        First, the AVC adds Tradewind GMBH (“Tradewind”) as an additional plaintiff.

Tradewind provided general financing to Dry Bulk in connection with the transactions at issue,

and separately funded the $350,000 in counter-security that Dry Bulk posted into the Court’s

Registry on June 17, 2020. It has a financial interest in any recovery made by Dry Bulk in this

lawsuit. As such, Tradewind is a necessary party that should be allowed to participate as a

plaintiff in this action.

        Second, the AVC adds two new defendants that are related to existing defendant Amis.

Those new defendants are Wisdom Marine Lines, S.A. (“Wisdom Marine”) and Wisdom Marine



1
 This Motion supersedes Dry Bulk’s prior Motion for Leave to Amend the Verified Complaint
(ECF 61).
 Page 2 -      PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
               FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
Lines Co. Ltd. (“Wisdom Ltd.”, and with Wisdom Marine, the “Wisdom Entities”). Discovery

produced by Amis has revealed that the Wisdom Entities (1) played a substantial role in the

wrongful withdrawal of the Vessel from the service of Dry Bulk and (2) directly benefited

financially from the wrongful withdrawal. Dry Bulk asserts that the Wisdom Entities are liable

in tandem with Amis based on the asserted claims for relief for tortious interference, conversion,

and unjust enrichment.

        Third, the AVC adds a new alter ego / veil-piercing claim against and between current

defendant Amis and new defendants Wisdom Marine and Wisdom Ltd. based on the facts

showing domination and control of Amis by the Wisdom Entities, and use of that domination and

control by the Wisdom Entities to commit a fraud or wrong that injured Dry Bulk when the

Vessel was improperly withdrawn from the charter party at issue.

        The AVC is both timely and proper under the Federal Rules of Civil Procedure and the

Local Rules of this Court, for the reasons addressed herein. Those rules, and other relevant

authorities, provide that leave to amend a complaint is to be granted freely as justice requires.

Accordingly, the Court should grant Dry Bulk leave to amend its Verified Complaint.

II.     PROCEDURAL BACKGROUND

        Plaintiff filed its Verified Complaint in this action on October 17, 2019, naming as

Defendants Amis Integrity S.A. in personam, and M/V AMIS INTEGRITY in rem (hereinafter

“the Vessel”). ECF 1.

        On October 17, 2019, this Court (Hon. Michael Simon) signed a Warrant of Arrest of the

Vessel, in accordance with the provisions of Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims, and the Vessel was arrested on the same day. ECF 11.



 Page 3 -          PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
        Amis filed a Notice of Restricted Appearance on behalf of the Vessel on October 18, 2019,

together with an Emergency Motion to Vacate Arrest of the Vessel. ECF 17, 18.

        On October 23, 2019, Amis agreed to post a surety bond in the amount of $2,500,000 for

release of the Vessel from arrest. ECF 40.1. Upon posting of the surety bond, the Vessel was

released. ECF 41.

        On November 14, 2019, Amis answered Dry Bulk’s original Verified Complaint, and in

turn filed a counterclaim against Dry Bulk for the alleged “wrongful arrest” of the Vessel, with a

corresponding demand for counter-security. ECF 46. On February 11, 2020, the Court ordered

Dry Bulk to post counter-security in the amount of $350,000.00 by no later than March 12, 2020.

ECF 60. That deadline was initially extended by the Court to April 30, 2020, so that Dry Bulk

could have additional time to secure funding from a third-party interest for the counter-security

amount. See ECFs 68, 71, and 75.

        On March 3, 2020, Dry Bulk filed a motion for leave to file an amended verified

complaint in order to add a necessary defendant, Wisdom Marine. Amis filed an Opposition on

March 13, 2020, and Dry Bulk filed a Reply on March 20, 2020. See ECFs 61, 77, and 80.

        On April 9, 2020 (i.e., 21 days before Dry Bulk’s April 30, 2020, counter-security

posting deadline and prior to the Court’s ruling on Dry Bulk’s Motion to Amend), Dry Bulk’s

then counsel from the law firms Schwabe, Williamson & Wyatt and Chalos & Co. moved to

withdraw as counsel of record for Dry Bulk. ECF 85. The Court granted prior counsel’s motion

and stayed resolution of Dry Bulk’s pending Motion for Leave to Amend Verified Complaint




 Page 4 -          PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
pending appearance of new counsel of record.2 The Court also directed Dry Bulk to appoint new

counsel of record and post counter-security by no later than June 15, 2020. ECF 89.

        In compliance with the Court’s order, Dry Bulk retained the undersigned counsel, along

with Blank Rome LLP, to represent it in this action. See ECFs 90, 91, 97, 99, and 102. At the

same time, Dry Bulk was able to obtain additional financing from one of its third-party lenders—

Tradewind—in order to comply with the Court’s requirement to post $350,000 in counter-

security. With the Court’s approval of a further one-day extension on the deadline to post

counter-security, undersigned counsel deposited the counter-security into the registry on

June 16, 2020. ECF 93.

        Following the appointment of Dry Bulk’s new counsel, the parties conferred regarding

the status of various pending motions and the need to establish future case deadlines. These

discussions resulted in a July 1, 2020, Joint Status Report to the Court. ECF 105. As noted

therein, Dry Bulk confirmed it would file this Amended Motion for Leave to Amend the Verified

Complaint in order to (a) add Tradewind as an additional plaintiff; (b) add Wisdom Marine as a

necessary party (as was contemplated in the previous Motion to Amend); and (c) add a veil-

piercing / alter ego claim against and between Amis and Wisdom Marine. Dry Bulk

subsequently advised Defendants that it also intended to add Wisdom Ltd. as a defendant. The

Parties have proposed the following briefing schedule concerning this motion:

            a. July 10, 2020: Dry Bulk’s deadline for filing an amended Motion to Amend
               Verified Complaint

            b. July 17, 2020: Amis’s Opposition deadline

            c. July 24, 2020: Dry Bulk’s Reply deadline


2
 The Court also stayed resolution of Amis’s Motion to Dismiss for Lack of Personal
Jurisdiction. See ECF 83.
 Page 5 -        PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                 FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
         On July 9, 2020, the Court granted the parties’ proposed briefing schedule as set forth

above.

         Initial Discovery Disclosures and Supplemental Discovery Requests have been

exchanged by the parties, with Amis responding to and propounding Initial and Supplemental

Discovery Requests on behalf of the Vessel. No depositions have yet been taken.

III.     FACTUAL BACKGROUND

         A.     Tradewind

         The AVC adds Tradewind as an additional plaintiff. Tradewind is an international trade

financing company that has a commercial relationship with Dry Bulk. Tradewind provided

general financing to Dry Bulk in connection with the transactions at issue in this action and has a

financial interest in any recovery obtained in this action. Tradewind also separately funded the

$350,000 in counter-security that Dry Bulk posted into the Court’s Registry on June 17, 2020.

         B.     The Wisdom Entities

         The proposed Verified Amended Complaint seeks to add Wisdom Marine and

Wisdom Ltd. as additional defendants and seeks to assert a new claim for alter ego / veil piercing

against and between Amis, Wisdom Marine, and Wisdom Ltd. Wisdom Marine is the parent

company of Amis and all 128 Wisdom-related shelf companies (all of which are organized in

“flag of convenience” jurisdictions) who are the registered owners of its managed vessels and the

“beneficiary” recipient of all charter hire paid by charterers for the use of such vessels. See

ECF 81, Tsolakis Decl. ¶¶ 9-15. Wisdom Marine and Wisdom Ltd. are wholly owned and

controlled by the “Wisdom Lines Group.” Wisdom Ltd. is listed on the Wisdom Marine Group

website as the parent company of Wisdom Marine. See id. ¶ 11, and Ex. 8A at 2. Both entities,

as well as Amis, have the same Taiwan address, telephone numbers, email addresses, employees,

 Page 6 -          PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
officers, and directors. Id. ¶¶ 10-12, 16, and Ex. 8A at 2. Together, the Wisdom Entities made

all of the decisions in respect to the wrongful withdrawal of the Vessel from the service of Dry

Bulk. Wisdom Marine is the active manager, operator, and beneficial owner of the Vessel. See

id. ¶¶ 5-8, 11, and Ex. 8.

          In addition, the charter party between Amis and 24Vision Solutions DMCC (“24

Vision”), included not only Amis as the “Owner,” but also included Wisdom Marine as a “party

and principal” to the agreement. ECF 81, Tsolakis Decl. ¶¶ 5-6. This same mechanism was

utilized by Amis and Wisdom Marine in the subsequent charter party entered into by Amis (after

withdrawal of the Vessel from Dry Bulk) with United Bulk Carriers International, S.A. (“United

Bulk”). Id. ¶ 7, and in the two subsequent charter parties of the Vessel after the United Bulk

charter. These subsequent charters involved a company called China Navigation Company PTE

Ltd. (hereinafter “CNCO”) as charterer (see id. ¶ 8, and Ex. 4)3 and a company called Glencore

Agriculture B.V. (hereinafter “Glencore”), also as charterer (see id. Exs. 5 and 5A).

          The Wisdom Entities were intimately involved in the planning and execution of the torts

alleged by Dry Bulk in this action. They were also the beneficiaries of the unjust enrichment set

forth in the AVC. ECF 81, Tsolakis Decl. ¶¶ 11-17. Specifically, in its initial disclosures, Amis

identified Mr. Huan Rong Jang, Mr. Curly Tsao, Ms. Tina Lai, and Mr. Mike Chao as being




3
  It was under the CNCO charter that the Vessel called at Vancouver, Washington in
October 2019 and was subsequently arrested by Dry Bulk. This charter of the Vessel by
Wisdom Marine occurred during the period when the vessel should have remained with Dry
Bulk, but for the wrongful withdrawal by the Wisdom Entities and resulting tortious interference
with the 24Vision/Dry Bulk charter party. The Wisdom Entities’ Vessels made more than 18
trips to Columbia River ports between July 11, 2019, and January 29, 2020 (see ECF 81,
Tsolakis Decl., Ex. 11). As such, the Wisdom Entities earned substantial sums in charter hire for
their managed vessels calling and doing business at District of Oregon ports.

    Page 7 -       PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
involved in the decision to withdraw the Vessel from Dry Bulk’s service. All four individuals

are listed in the disclosures as representatives of Wisdom Ltd.

        Mr. Tsao was also identified as the person in charge of the day to day operations for the

Vessel. Since the day to day operations of the Vessel were being handled by Wisdom Marine as

the Manager of the Vessel, it can be reasonably assumed that Mr. Tsao was acting on behalf of

Wisdom Marine in that capacity. ECF 81, Tsolakis Decl. ¶ 33, and Ex. 13. In the Notice of

Withdrawal of the Vessel dated July 12, 2019, Mr. Tsao identifies his title as “Operations

Department of the Wisdom Marine Group” and his e-mail address is listed as

op04@wisdomlines.com.tw. Id. ¶ 34, and Ex. 14. This is the same email address used by

Wisdom Marine in respect to the day to day operations of the Vessel. In email exchanges

between Wisdom Lines personnel and the Master of the Vessel on July 12, 2019, after the

wrongful withdrawal of the Vessel, both Mr. Tsao and a Bryan Chang identify themselves as the

“Operation Department of Wisdom Marine Group (as Managers)”. They both use the same

email address (op04@wisdomlines.com.tw).

        Before withdrawal of the Vessel, the Wisdom Entities were aware that (1) the Vessel was

positioned off the coast of Brazil at Dry Bulk’s expense; (2) Dry Bulk had timely paid the hire

due under its charter party with 24 Vision in full, as well as pre-paid hire through July 23, 2019,

and, as such, was in full compliance with the terms of that charter party; and (3) Dry Bulk had a

sub-charter with a third party called Trithorn for which charter the vessel was positioned off the

coast of Brazil . See ECF 81, Tsolakis Decl. ¶¶ 36-42. Knowing all of the above, the Wisdom

Entities nevertheless orchestrated the wrongful withdrawal of the Vessel and tortiously interfered

with the 24 Vision/Dry Bulk charter party primarily because they saw an opportunity to unjustly

enrich themselves. Wisdom Marine earned over $800,000 in windfall profits on the United Bulk

 Page 8 -          PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
charter and saved over $950,000 in the positioning costs paid by Dry Bulk to place the vessel off

Brazil, which permitted Wisdom Marine to charter the vessel to United Bulk at no positioning

expense. Id. The Wisdom Entities also saw an opportunity to earn substantially more daily hire

than they were earning under the charter party with Dry Bulk in a rising freight market. All of

these actions by the Wisdom Entities were calculated, wrongful and resulted in substantial

damages to Dry Bulk, as alleged in the AVC.

        But for the tortious interference and wrongful withdrawal of the Vessel by Amis and the

Wisdom Entities, Dry Bulk would have been in a position to earn significant additional freights.

Instead, the Wisdom Entities foreclosed that opportunity by wrongfully withdrawing the Vessel

for their own benefit and unjust enrichment. As such, the Wisdom Entities are significant,

consequential, and necessary parties to this pending action.

IV.     ARGUMENT

        A.      Leave to Amend is to be Granted with “Extreme Liberality.”

        Under Federal Rule of Civil Procedure 15(a)(2), a “court should freely give leave when

justice so requires.” “[T]his policy is to be applied with extreme liberality.” Desertrain v. City

of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014) (quoting Morongo Band of Mission Indians

v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)). “When considering whether to grant leave to

amend, a district court should consider several factors including undue delay, the movant’s bad

faith or dilatory motive, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party, and futility.” Brown v. Stored Value Cards, Inc., 953

F.3d 567, 574 (9th Cir. 2020) (citing Foman v. Davis, 371 U.S. 178, 182, (1962)). Of these

factors, “it is the consideration of prejudice to the opposing party that carries the greatest

weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “Absent

 Page 9 -          PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
prejudice, or a strong showing of any of the remaining Foman factors, there exists a presumption

under Rule 15(a) in favor of granting leave to amend.” Id.

        Here, the procedural and factual status of this case supports granting Dry Bulk’s request

for leave to amend. The substantive revisions to the original Verified Complaint are largely

based on discovery recently obtained by Amis and a recent investigation by Amis’s new counsel.

They are therefore not the product of undue delay by Dry Bulk. In addition, the amendment is

not brought in bad faith or with a dilatory motive and will not cause undue prejudice to

Defendants. Fact discovery is still in its initial stages, and no depositions have yet been taken.

In fact, the contemplated depositions of Defendants in this matter are of individuals who are

employed by or were involved in the decision-making process on behalf of the proposed

additional defendants—the Wisdom Entities—with respect to withdrawal of the Vessel and the

subsequent unjust enrichment by Amis and the Wisdom Entities.

        The amendment is also not futile. A proposed amendment is futile only “if no set of facts

can be proved under the amendment to the pleadings that would constitute a valid and sufficient

legal claim or defense.” Sweany v. Ada County, Idaho, 119 F.3d 1385, 1393 (9th Cir. 1997); see

also Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). Moreover, a proposed

amended pleading is futile only if “it appears beyond a doubt” that the claims sought to be added

would be dismissed for failure to state a claim. See DCD Programs, Ltd. v. Leighton, 833 F.2d

183, 188 (9th Cir. 1987); see also Miller, 845 F.2d at 214; Moore v. Kayport Package Express,

885 F.2d 531, 542 (9th Cir. 1989). The futility standard only applies to resolution of the legal

sufficiency of the proposed amended complaint; it does not provide a basis for analysis of the

facts of the proposed amendment. If there is no statutory or legal bar to the claims presented,

leave to amend should be granted freely under Rule 15.

 Page 10 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
           The AVC adds three necessary and important parties (Tradewind as a plaintiff and the

two Wisdom Entities as defendants), adds a claim of alter ego / veil piercing against and between

Amis and the Wisdom Entities, and updates the factual allegations in support of the underlying

claim(s). These additions are both factually and legally supported, and are necessary to allow

Dry Bulk and Tradewind to assert their rights in this action against all potentially culpable

parties.

           B.     Tradewind Should be Added as a Plaintiff.

           Tradewind has a direct financial interest in the claims against Defendants and should be

permitted to pursue those claims jointly with Dry Bulk in this action. Tradewind provided

general financing to Dry Bulk in connection with the transactions at issue, and separately funded

the counter-security that Dry Bulk posted. Tradewind has an interest in any recovery made by

Dry Bulk in this action. As such, Tradewind can and should be joined to the present litigation as

a plaintiff. CP Nat. Corp. v. Bonneville Power Admin., 928 F.2d 905, 912 (9th Cir. 1991)

(holding that a necessary party is one who has an interest in the controversy, and who ought to be

made a party, so that the court may finally determine the entire controversy, and do complete

justice, by adjusting all the rights involved in it).

           C.     The Wisdom Entities Should be Added as Defendants.

                  1.        The Amended Verified Complaint States Direct and Alter Ego Claims
                            Against the Wisdom Entities.

           As alleged in the AVC and set forth in the facts above, the Wisdom Entities are

inseparable from Amis and its alleged wrongdoing. The Wisdom Entities, through Amis and

otherwise, directly participated in the intentional torts which caused direct damages to Dry Bulk.

But for the tortious interference and wrongful withdrawal of the Vessel by Amis and the Wisdom


 Page 11 -             PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                       FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
Entities, Dry Bulk would have been in a position to earn significant additional freights. Instead,

the Wisdom Entities foreclosed that opportunity by wrongfully withdrawing the Vessel for their

own benefit and unjust enrichment. As such, the Wisdom Entities are significant, consequential,

and necessary parties to this pending action. See CP Nat. Corp. v. Bonneville Power Admin.,

928 F.2d 905, 912 (9th Cir. 1991).

        The Wisdom Entities are also liable for Amis’s torts based on a theory of alter ego

liability, which the AVC asserts as a new claim against and between Amis and the Wisdom

Entities. “Admiralty courts may pierce the corporate veil in order to reach the ‘alter egos’ of a

corporate defendant.” OS Shipping Co. v. Glob. Mar. Tr.(s) Private Ltd., No. 11-CV-377-BR,

2011 WL 1750449, at *6 (D. Or. May 6, 2011) (quoting Chan v. Soc’y Expeditions, Inc., 123

F.3d 1287, 1294 (9th Cir. 1997)). Alter ego liability exists either “when the corporate form is

used to perpetuate a fraud or when one corporate entity exhibits ‘total domination of the

subservient entity.’” OS Shipping, 2011 WL 1750449, at *6 (citing Chan, 123 F.3d at 1294).

        The AVC alleges numerous facts showing that the Wisdom Entities dominate and control

Amis and are therefore alter egos of Amis, including:

               Wisdom Marine is Amis’s parent company and is the active manager, operator,

                and beneficial owner of the Vessel. Wisdom Ltd. is the parent company of

                Wisdom Marine. AVC ¶¶ 7-8, 46.

               All three entities operate collectively, along with other affiliated entities, as part

                of a single business entity known as the “Wisdom Marine Group.” AVC ¶¶ 11,

                46.

               All three entities share common key personnel, including individuals identified in

                Amis’s initial disclosures as relevant witnesses. AVC ¶¶ 13, 46.
 Page 12 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
               All three entities share the same office, physical address, and website, among

                other things. AVC ¶¶ 12, 46.

               Employees of the Wisdom Entities made all of the decisions related to the

                wrongful withdrawal of the Vessel that led to this dispute. AVC ¶¶ 29, 47.

               The Wisdom Entities were the beneficiaries of the alleged unjust enrichment— a

                profit of at least $800,000, plus savings of positioning costs of at least $950,000.

                AVC ¶ 31.

        These facts, among others, demonstrate that, far from being separate entities, Amis is a

mere appendage of the Wisdom Entities and acted solely at the direction of the Wisdom Entities

to serve their economic interests. The Wisdom Entities abused the corporate form to totally

dominate and control Amis and cause the Dry Bulk charter at issue to be fraudulently and

wrongfully terminated, thereby injuring Dry Bulk as a result.

        Based on these allegations, the Wisdom Entities should be added as necessary parties

under Fed. R. Civ. P. 19. But, even if the Wisdom Entities are not necessary parties, they should

be added to this action pursuant to Fed. R. Civ. P. 20(a), which states in relevant part:

        (2) Defendants. Persons—as well as a vessel, cargo, or other property subject to
        admiralty process in rem—may be joined in one action as defendants if:

                (A) any right to relief is asserted against them jointly, severally, or in the
                alternative with respect to or arising out of the same transaction,
                occurrence, or series of transactions or occurrences; and

                (B) any question of law or fact common to all defendants will arise in the
                action.

Joinder of claims, parties, and remedies is strongly encouraged as Rule 20 aims to promote

“‘trial convenience and expedite the final determination of disputes, thereby preventing multiple

lawsuits.” Mosley v. General Motors, 497 F.2d 1330, 1332 (8th Cir. 1974). The AVC and

 Page 13 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
Tsolakis Declaration set forth a right to relief that is joint, several, and/or in the alternative

against the Wisdom Entities that arises out of the same transaction or occurrence as the claim

against Amis and includes questions of fact and law common to all defendants in the action. See

Fed. R. Civ. P. 20(a)(2).

        Accordingly, the Court should permit Dry Bulk to amend the complaint to add the

Wisdom Entities and assert a claim for alter ego liability against and between the Wisdom

Entities and Amis.

                2.          Jurisdictional Considerations do Not Render the Proposed
                            Amendment Futile.

        The addition of Wisdom Marine also is not futile on jurisdictional grounds. As an initial

matter, whether a defendant is subject to the personal jurisdiction of the court is more

appropriately litigated, following service of process, in a motion to dismiss rather than in the

context of a motion for leave to amend. See, e.g., William W. Schwarzer, et al., Practice Guide;

Federal Civil Procedure Before Trial § 8:422; see also Rule 12(b)(2). Importantly, Dry Bulk has

not yet had an opportunity to conduct jurisdictional discovery with regard to Wisdom Marine,

which is warranted once Wisdom Marine appears in the action.

        In any event, however, the court has personal jurisdiction over Wisdom Marine. Because

this claim arises under “federal admiralty law” the relevant test for jurisdiction is the “national

contacts” standard set forth in Rule 4(k)(2) of the Federal Rules of Civil Procedure. This rule

“authorizes jurisdiction based on a defendant’s national contacts.” Glencore Grain Rotterdam B.

V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1126 (9th Cir. 2002). It applies, “ when three

conditions are met: (1) the cause of action must arise under federal law; (2) the defendant must




 Page 14 -           PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                     FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
not be subject to the personal jurisdiction of any state court of general jurisdiction; and (3) the

federal court’s exercise of personal jurisdiction must comport with due process.” Id.

        All three conditions are satisfied here. The first condition is satisfied because “federal

law includes admiralty cases for the purposes of Rule 4(k)(2).” World Tankers Carriers Corp. v.

M/V YaMawlaya, 99 F.3d 717, 721-22 (5th Cir. 1996); see also Holland Am. Line Inc. v.

Wartsila N. Am., Inc., 485 F.3d 450, 461 (9th Cir. 2007); Ali v. Rogers, 780 F.3d 1229, 1235 (9th

Cir. 2015) (Kossick v. United Fruit Co, 365 U.S. 731, 735 (1961)). The second condition is

satisfied because there is no indication that Wisdom Marine is subject to jurisdiction in any other

state. Monster Cable Products v. Euroflex S.R.L., 642 F. Supp. 2d 1001, 1008 (N.D. Cal. 2009)

(“[t]he plaintiff is not required to prove lack of jurisdiction in every state. Defendants . . . have

not conceded to jurisdiction in another state, so the second factor is satisfied.”) (internal citations

omitted). The third condition requires a minimum contacts analysis that “is identical to the

analysis for the forum state except the relevant forum is in the United States as a whole.” Id. at

1008. As discussed in the Tsolakis Declaration (see ECF 81 ¶¶ 16-32), Wisdom Marine has

engaged in more than enough national contacts (indeed, Oregon contacts) to meet this standard.

        Accordingly, joinder of the Wisdom Entities is both necessary under Fed. R. Civ. P. 19, or,

alternatively, permitted under the more liberal standard in Fed. R. Civ. P. 20.

///

///

///

///

///

///

 Page 15 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
V.      CONCLUSION

        For the reasons more fully stated above, Plaintiff respectfully requests that this Court

enter an order pursuant to Fed. R. Civ. P. Rule 15 and Local Rule 15-1, granting Dry Bulk

Singapore PTE. Ltd.’s Motion for Leave to File an Amended Verified Complaint.


                DATED: July 10, 2020

                                               MILLER NASH GRAHAM & DUNN LLP

                                                s/ Ian M. Christy
                                               M. Christie Helmer, OSB No. 743400
                                               chris.helmer@millernash.com
                                               Ian M. Christy, OSB No. 160116
                                               ian.christy@millernash.com
                                               Phone: 503.224.5858
                                               Fax: 503.224.0155
                                               Attorneys for Plaintiff
                                               Dry Bulk Singapore PTE. LTD.

                                                and




 Page 16 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
                                       BLANK ROME LLP

                                        s/ John D. Kimball
                                       John D. Kimball, pro hac vice
                                       jkimball@blankrome.com
                                       1271 Avenue of the Americas
                                       New York, New York 10020
                                       Telephone: 212.885.5000
                                       Facsimile: 212.885.5001

                                       and

                                       Jeremy A. Herschaft, pro hac vice
                                       jherschaft@blankrome.com
                                       Zachary Cain, pro hac vice
                                       zcain@blankrome.com
                                       717 Texas Avenue, Suite 1400
                                       Houston, Texas 77002
                                       Telephone: 713.632.8655
                                       Facsimile: 713.228.6605

                                       Attorneys for Plaintiff
                                       Dry Bulk Singapore Pte. Ltd.




 Page 17 -         PLAINTIFF DRY BULK SINGAPORE PTE. LTD.’S AMENDED MOTION
                   FOR LEAVE TO AMEND THE VERIFIED COMPLAINT

148906.06501/123536238v.1
